           Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )      Docket No. 18-CR-10105-IT
                                               )
MICHAEL LEE,                                   )
                                               )
               Defendant.                      )


                     GOVERNMENT’S SENTENCING MEMORANDUM


       Defendant Michael Lee pled guilty to the above-docketed indictment, which charges him

with one count each of sexual exploitation of children, in violation of 18 U.S.C. § 2251, and

distribution, receipt, and possession of child pornography, in violation of 18 U.S.C. § 2252A. For

the reasons discussed in greater detail below and to be articulated at the hearing on this matter, the

government respectfully requests that this Court impose a low-end Guideline sentence, which

includes a term of incarceration of 324 months.

                                              FACTS

       The government relies on and incorporates the facts as set forth in the statement of offense

conduct in paragraphs 7 through 19 of the Presentence Investigation Report (“PSR”). In summary,

the defendant used Kik, a messaging application, to meet and communicate with other individuals

who were interested in the same thing he was: the sexual abuse and exploitation of children. He

traded (i.e., received and distributed) child pornography images and videos with these other

offenders – one of whom had access to a child with absolutely no ability to protect herself from

the abuse she was suffering. Soon after meeting the adult male who had access to that child—his

own daughter, Minor A, an eight-year-old low-functioning, nonverbal autistic girl—the defendant

began instructing the adult male what to record himself doing with her. The defendant’s sexual
               Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 2 of 7



   exploitation of Minor A progressed from facilitating her sexual abuse through online

   communication with her father to actively planning an opportunity to meet up with the man so that

   they could sexually abuse Minor A together – a plan that was thwarted, seemingly, only by

   inclement weather.     This manipulative, predatory, depraved behavior remained hidden and

  undetected until the fortuitous intervention by law enforcement, when the defendant reached out

  to an undercover agent on Kik and invited him to join in the sexual abuse of Minor A.

                                            DISCUSSION

 I.         Sentencing Guideline Calculation

            Based on its computation of the defendant’s total offense level as 41 and his criminal

  history category as I, the United States Probation Office (“Probation”) has computed a Guideline

  sentence in this case to include a term of incarceration from 324 months to 405 months; the

  Guideline range of supervised release is five years to life.

            The government agrees with Probation’s calculation of the defendant’s Offense Level and

  Criminal History Category, including its treatment of the defendant’s objections to said

  calculation, and thus agrees with its determination of his Guideline sentencing range (GSR) as

  outlined above.

II.         Application of the Section 3553(a) Factors

            The low end of the GSR as calculated here—324 months—does represent, indeed, a severe

   punishment. However, it is one that reasonably fits the crimes to which the defendant has pled

  guilty.

            The government recognizes that it is difficult to quantify exactly how many years would

   satisfy the Court’s obligation to impose a sentence that is just, that would adequately deter both

   this defendant and others who might commit the same type of crime, and that would protect the



                                                    2
            Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 3 of 7



most vulnerable members of our society. Ultimately, this Court can be confident that a Guidelines

sentence will achieve all of these goals of sentencing.

        A truly significant sentence is necessary to reflect the gravity of the defendant’s crimes.

As the Sentencing Commission found in its 2012 report to Congress, 1 “all child pornography

offenses are extremely serious because they both perpetuate harm to victims and normalize and

validate the sexual exploitation of children.” [Id. at 311]. This truth is borne out quite clearly in

this case, where the defendant was exchanging child pornography on multiple platforms for at

least months, until he found himself faced with the opportunity to interface directly with a child.

Insofar as the defendant’s assertion that he was engaging in fantasy relates to his distribution,

receipt, and possession of child pornography depicting children not known to him, it completely

undermines any claim that he has any insight into or appreciation for the harm that his active

participation in a network that feeds off of—depends on—the sexual abuse and exploitation of

children (in his case, as young as infants) caused to those children. Insofar as his claim of “fantasy”

relates to his sexual exploitation of Minor A, it not only belies a recognition of the utter trauma he

caused her, but it is frankly contradicted by the evidence. He made plans with Minor A’s father

to meet up so that they could sexually abuse Minor A together, he voiced (in Kik chats recovered

by law enforcement) excitement and anticipation a few days in advance, and he told the undercover

agent that their plans were waylaid by snow (which meant that Minor A’s mother would not be




1
    Available at https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-and-
    reports/sex-offense-topics/201212-federal-child-pornography-offenses/Chapter_12.pdf.

                                                  3
           Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 4 of 7



out of the house as previously planned) – a fact that Minor A’s father confirmed in an interview

with agents who arrested him.

       The defendant’s capitalization on Minor A’s vulnerability is clear: he knew that her father

got away with sexually abusing her because of her diagnosis and took advantage of it for his own

sexual gratification. What’s worse, he used images he got from Minor A’s father as currency to

foster online relationships with other like-minded offenders, trading them casually and bragging

about the fact that he would tell Minor A’s father to “do things” to her. The seriousness of these

offenses absolutely cannot be overstated.

       In urging this Court to impose the lowest sentence allowable by law, the defendant points

to an allegedly low risk of recidivism and to evidence of his good character as witnessed by his

family members. The defendant’s perceived “normalcy” is what, ironically, makes him so

dangerous. Prior to his arrest in this case, he had no criminal record. He owned a home. He held

a steady job for decades. He had close relationships with family. This non-threatening public and

private persona is precisely what makes the truth of his depraved behavior so jarring and

contributes to his dangerousness; no one knew that he was producing and disseminating child

pornography from his home, right under his family’s noses, and there is no reason to believe that

anything but a lengthy term in prison will deter him from committing similar offenses in the future.

       Similarly, the fact that the defendant comes before this Court with no prior record is not a

mitigating factor in the context of these offenses.       The defendant’s record was taken into

consideration in the calculation of his criminal history category. See, e.g., United States v. Oberg,

877 F.3d 261 (7th Cir. 2017) (30 year sentence for conviction of § 2251 offenses involving one

victim reasonable; district judge properly noted that defendants in child pornography cases often

have limited criminal histories).



                                                 4
           Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 5 of 7



       The defendant is advocating for an approximately 44% downward departure/variance from

the low end of the GSR, citing essentially to the § 3553(a) factors that this Court must consider

(the nature and circumstances of the offense, the history and characteristics of the defendant, and

the potential of the sentence to provide deterrence and prevent recidivism). For the reasons above

and those that follow, along with argument to be made at the sentencing hearing, the government

urges this Court to reject that request and impose a Guideline sentence.

       The defendant’s argument that application of the Guidelines in this case would be

incompatible with a proper consideration of § 3553(a) factors fails to justify a downward departure

or variance in this case. Citation to the criticism of “the child pornography guidelines” may be

appropriately considered by the Court if this were a straight § 2G2.2 case – but it can gain no

traction here, where the defendant’s GSR is driven by calculations made under a different

guideline. See U.S. Sent’g Comm’n, Report to the Congress: Federal Child Pornography Offenses

(2012) (available at http://www.ussc.gov/Legislative_and_Public_Affairs/Congressional_Testimony_

and_Reports/Sex_Offense_Topics/201212_Federal_Child_Pornography_Offenses/index.cfm)

[“Commission Report”] at 247 n. 2 (“The Commission’s 2010 survey of federal district judges revealed

that the vast majority of judges surveyed stated that the guideline and statutory penalty ranges in

production cases were appropriate as a general matter.”)

       The defendant’s argument that the inevitable collateral consequences that have already

started to flow from his conviction would somehow compensate for reducing his incarcerative

sentence by nearly half of what the Guidelines call for is similarly unavailing.     This is a case

where, in addition to openly trading images of the sexual abuse of at least dozens of children, the

defendant actively targeted an eight-year-old autistic child for his own prurient interest and

gratification – and because he could. That his wife and daughter would disown him upon learning



                                                  5
            Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 6 of 7



of such despicable behavior should have been foreseeable. So, too, should the possibility that he

would be incarcerated for a very, very long time.

        Ultimately, there are no truly mitigating factors significant enough to merit the weight that

the defendant urges this Court to assign them. 2 This defendant, through the crimes documented in

this case, has demonstrated himself to be a manipulative, deceitful, serial offender with no

demonstrated ability or attempts to cease, control, or even understand the effects of his behavior

beyond the negative fallout for him and his family. In short, the defendant is not a person who

merits the minimum possible punishment, even when that minimum is in itself an objectively

significant period of time.

        While the guideline sentence here is relatively high, it is entirely reasonable given the

breadth of the defendant’s victimization of innocent and truly helpless children. A Guideline

sentence is not only reasonable, but necessary in this case to promote respect for the law, to

adequately punish the defendant for his criminal conduct, to deter him and others from offending

in the same ways again, and for long-term protection of the public.




2
    Rather than include information that would necessitate the sealing of this filing, the government
    will address issues surrounding the defendant’s personal history in its oral argument at the
    sentencing hearing.
                                                  6
           Case 1:18-cr-10105-IT Document 62 Filed 10/31/19 Page 7 of 7




                                         CONCLUSION

       For all of the foregoing reasons, the government respectfully recommends that this Court

impose a sentence of 324 months in prison, a period of 5 years of supervised release, and impose

restitution as requested in documents that will be filed under seal with the Court’s leave. Such a

sentence would be sufficient, but not greater than necessary, to reflect the seriousness of the

offense and the goals of sentencing.



                                             Respectfully Submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

Date: October 31, 2019                 By:   /s/ Anne Paruti______________
                                             Anne Paruti
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             One Courthouse Way
                                             Boston, MA 02210
                                             617-748-3310



                                CERTIFICATE OF SERVICE

I, Anne Paruti, hereby certify that the foregoing was filed through the Electronic Court filing
system and will be sent electronically to the registered participant as identified on the Notice of
Electronic filing:



Date: October 31, 2019                               /s/ Anne Paruti_______________
                                                     Anne Paruti
                                                     Assistant United States Attorney




                                                7
